Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:
1. (Previously Presented) An input device for an intelligent terminal, the input device capable of being in a communication connection with the intelligent terminal and transmitting a received input operation to the intelligent terminal, and the received input operation capable of being displayed on a screen of the intelligent terminal, wherein: 
the input device comprises at least one operating portion provided on a top wall of the input device; 
the input device comprises the top wall, a back wall opposite to the top wall, and four side walls, wherein one of the four side wall comprises an opening configured to receive a top portion or a bottom portion of the intelligent terminal, one end of the top wall of the input device is recessed inwardly to form a recess while the back wall maintains a full size, the recess is configured to accommodate and contain the top portion or the bottom portion of the intelligent terminal, and the input device is cuboid-shaped; and 
when the input device is connected with the intelligent terminal, the top portion or the bottom portion of the intelligent terminal is inserted into the recess, the operating portion and the screen of the intelligent terminal are arranged on a same side, and the at least one operating portion is positioned such that an entire display area of the screen is exposed to a user.
  
2. (Previously Presented) The input device according to claim 1, wherein: 

when the input device is connected with the intelligent terminal, the screen is exposed through the notch.  

3. (Original) The input device according to claim 2, wherein: the shape of the notch is a rectangle corresponding to the edge shape of the screen.  

4. (Cancelled) Page 2 of 7 4848-0927-3071.2DOCKET NO.: 117647.000004PATENT Application No.: 16/765,521 Office Action Dated: June 16, 2021  

5. (Currently amended) The input device according to claim 1, wherein: a side surface of the cuboid is provided with a rounded corner.  

6. (Previously Presented) The input device according to claim 1, wherein: the at least one operating portion comprises at least one of a rocker, a button or a rotary knob.  

7. (Previously Presented) The input device according to claim 1, wherein: the at least one operating portion comprises a direction control key formed by a potentiometer.  

8. (Previously Presented) The input device according to claim 1, wherein the top wall of the input device comprises at least one hole formed adjacent to a top edge of the recess. 
 
9. (Cancelled)  

10. (Previously Presented by Applicant) The input device according to claim 1, wherein:
the input device and the intelligent terminal comprise connecting mechanisms that match with each other and are provided on the input device and the intelligent terminal, respectively, and the input device and the intelligent terminal are fixed through the connecting mechanisms; and
the connecting mechanisms comprise at least one of a guide groove, a buckle, a screw, a magnet or a bolt.


Reasons for Allowance
3.	Claims 1-3, 5-8, and 10 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  As argued by the applicant in the remarks (see AFCP dated 8/16/2021), the cited reference do not teach “An input device for an intelligent terminal, the input device capable of being in a communication connection with the intelligent terminal and … the input device comprises the top wall, a back wall opposite to the top wall, and four side walls, wherein one of the four side wall comprises an opening configured to receive a top portion or a bottom portion of the intelligent terminal, one end of the top wall of the input device is recessed inwardly to form a recess while the back wall maintains a full size, the recess is configured to accommodate and contain the top portion or the bottom portion of the intelligent terminal, and the input device is cuboid-shaped”, in combination with the other elements (or steps) of the brace and method recited in the claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628